
	
		I
		111th CONGRESS
		2d Session
		H. R. 6003
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment of the National Fab Lab
		  Network to build out a network of community based, networked Fabrication
		  Laboratories across the United States to foster a new generation with
		  scientific and engineering skills and to provide a workforce capable of
		  producing world class individualized and traditional manufactured
		  goods.
	
	
		1.Short titleThis Act may be cited as the
			 National Fab Lab Network Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The United States
			 is the world leader in scientific research, discovery, and innovation.
			(2)There exists a
			 strong social and economic incentive to create the fewest barriers to entry for
			 those interested in furthering education, discovery, invention, and innovation
			 in the scientific, technological, engineering, and mathematical fields.
			(3)The United States
			 has a strong strategic interest in promoting a robust, well trained, highly
			 capable, and geographically diverse manufacturing base.
			(4)MIT’s Center for
			 Bits and Atoms has contributed significantly to the advancement of these goals
			 through its work in creating and advancing Fabrication Laboratories (Fab Labs)
			 in the United States and abroad.
			(5)A
			 new kind of national infrastructure will be required in order to adequately
			 take advantage of leading edge digital fabrication technologies to secure the
			 United States’ leading position in scientific fields and to promote a robust
			 manufacturing base.
			(6)A
			 focused, dedicated national effort will be required in order to ensure the
			 creation of such an infrastructure takes place as quickly and effectively as
			 possible.
			3.Establishment of
			 National Fab Lab network
			(a)EstablishmentThe
			 National Fab Lab Network incorporated by this Act (hereinafter in this section
			 referred to as the NFLN) is hereby authorized and empowered to
			 receive either real or personal property and to hold the same absolutely or in
			 trust, and to invest, reinvest, and manage the same in accordance with the
			 provisions of its constitution and to apply said property and the income
			 arising therefrom to the objects of its creation and according to the
			 instructions of its donors.
			(b)In
			 generalThe National Fab Lab Network (NFLN) shall exist as a
			 nonprofit entity whose purpose is to facilitate the piece by piece construction
			 of an actual network of connected labs. The NFLN itself shall not represent an
			 overseeing, regulating, or coordinating body of this distributed network, but
			 will merely exist to facilitate its construction.
			(c)DefinitionsIn
			 this section, the term Fabrication Laboratory also referred to
			 as a Fab Lab means a facility containing a variety of
			 manufacturing and other fabrication tools operable by means of digital input as
			 well as the software and computers required to design for and operate those
			 tools. These labs serve a broad range of purposes, but each allow for clear
			 guidelines for how members of the local community, local businesses, and
			 academic or educational purposes can be pursued with the labs’ resources
			 consistent with a charter to be established by the NFLN.
			(d)FunctionsThe
			 functions of the NFLN shall be the following:
				(1)To serve as the
			 coordinating body for all efforts to create a coordinated, collaborative
			 network of Fab Labs in the United States.
				(2)To serve as the
			 first point of contact for organizations interested in constructing and
			 operating a Fab Lab and to maintain a first-come first-serve wait list of those
			 organizations.
				(3)To work out to the
			 satisfaction of NFLN staff and board members the ability of interested
			 organizations to successfully host a Fab Lab. In particular, the staff and
			 board members of the NFLN shall examine the ability of the organization to
			 supply a physical location for the lab, their financial ability to pay for
			 sufficient staff to operate the lab and train its users, an ability to engage
			 the local community or other sufficient user base, and an awareness of those
			 long term obligations.
				(4)To match those
			 organizations who meet with the NFLN’s approval for those criteria specified in
			 paragraph (3) with available sources of funding and individuals with personal
			 experience in establishing and operating Labs in other organizations so as to
			 expedite the process of making new Labs operational. In general, the NFLN
			 should not bring to this stage or continue to engage with those organizations
			 that do not meet the NFLN’s approval on those criteria described in paragraph
			 (3).
				(5)To advertise or
			 perform other outreach activities to those organizations that might have
			 interest in or otherwise benefit from creating a Fab Lab, and to notify those
			 organizations of the specific purposes the NFLN can perform.
				(e)PurposesIn
			 carrying out its functions, the NFLN’s purposes and goals shall be—
				(1)to facilitate the
			 construction of a new type of information and digital fabrication
			 infrastructure; specifically, in all its actions to facilitate and encourage
			 the construction of a decentralized network of connected Fab Labs;
				(2)to promote the
			 goals of greater science, technology, engineering, and math education,
			 workforce development in the areas of manufacturing and product design,
			 increased innovation and invention in the private sector, as well as scientific
			 and academic discovery through the use of distributed digital fabrication
			 tools; and
				(3)to seek to
			 establish at least one Fab Lab per every 700,000 individuals in the United
			 States in the first ten years of its operation.
				(f)FundingThe
			 NFLN may accept donations from private individuals, corporations, government
			 agencies, or other organizations.
			
